Citation Nr: 0103304	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-22 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

1.  Service connection for the cause of the veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel
INTRODUCTION

The veteran had verified active duty from April 1962 to 
October 1963.  Additional service is not yet verified.  He 
died in February 1999, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1999 RO decision which, in pertinent part, 
denied service connection for the cause of the veteran's 
death (one basis for DIC), and denied entitlement to DIC 
under 38 U.S.C.A. § 1318 (West 1991 & Supp. 2000).  The 
appellant appealed both determinations.  A Board hearing was 
requested and scheduled, but by a statement dated in December 
2000, the appellant withdrew her hearing request.


REMAND

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (the Act) which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  The Act also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate her 
claim.  Id. § 3(a) (to be codified as amended at 38 U.S.C. § 
5103A).  In light of these changes, the Board finds that a 
remand is required in this case to comply with the duty to 
assist. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (2000).

A review of the file reflects that the veteran had no 
established service-connected disabilities at the time of his 
death.

The Board notes that although the veteran had 20 years of 
service, the file does not contain verification of all 
periods of service, to include the veteran's DD214 forms.  In 
addition, there are no post-service medical records 
associated with the file.  The veteran's death certificate 
reflects that he died at home, and that the immediate cause 
of death was listed as cancer of the stomach with liver 
metastasis.  Another significant condition listed as 
contributing to death was "cerebrovascular accidents" 
(CVAs).  The terminal medical records are not associated with 
the file.  The appellant is notified that she may submit the 
following:  medical evidence (including the veteran's 
terminal medical records) which demonstrates that the stomach 
cancer, or any other ailments which existed at the time of 
death (assuming they were contributory causes of death), are 
linked to service.  The appellant may also submit sufficient 
identification of existing VA or non VA medical records to 
enable the RO to obtain such records, or any lay or medical 
statements regarding the incurrence of such disabilities.  
Id. § 3 (a) (to be codified as amended at 38 U.S.C. § 5103).

The appellant has also claimed entitlement to DIC under 
38 U.S.C.A. § 1318.  That law provides, in pertinent part, 
that a veteran's surviving spouse will be paid DIC, in the 
same manner "as if" the veteran's death were service 
connected, if the veteran was actually in receipt of "or 
entitled to receive" total compensation benefits for a 
period of 10 or more years immediately preceding death.  Id.  
The veteran was not actually in receipt of a total 
compensation rating for 10 years preceding his death.  
Apparently the appellant is asserting that the veteran was 
"entitled to receive" total compensation for at least 10 
years before death.  The appellant is advised that she may 
present medical or lay evidence with respect to this claim as 
well.  The Act, § 3(a) (to be codified as amended at 
38 U.S.C. § 5103A).

Accordingly, the case is REMANDED to the RO for the following 
action.

1.  The RO should verify all periods of 
active duty, to include obtaining all 
DD214 forms, if available.

2.  The RO must review the claims file 
and ensure that all actions required by 
the Act are completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters, as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

3.  The RO should instruct the appellant 
to prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who examined or treated 
the veteran for high blood pressure, 
cancer or CVAs since separation from 
service.  If feasible, the appellant 
should make contact with relatives or 
friends of the veteran in an attempt to 
obtain such information.  The RO should 
directly contact all identified medical 
providers and obtain copies of all 
relevant medical records that are not 
already on file.  The appellant should 
also be asked to submit any additional 
relevant medical records she may have in 
her possession, and to submit pertinent 
lay statements.  The RO must inform the 
appellant what evidence is needed to 
substantiate her claim, what evidence the 
VA will obtain and what evidence she has 
to submit. 

4.  After ensuring that the above actions 
have been completed, to include 
compliance with the Veterans Claims 
Assistance Act of 2000, the RO should 
review the claims for service connection 
for the cause of the veteran's death and 
for entitlement to DIC benefits under 
38 U.S.C.A. § 1318.  If the claims are 
denied, the appellant and her 
representative should be issued an SSOC, 
and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




